                                            Case 4:20-cv-08602-HSG Document 12 Filed 02/08/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT JURADO,                                      Case No. 20-cv-08602-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL WITH LEAVE
                                                                                             TO AMEND
                                   9              v.

                                  10     A RAMIREZ, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at San Quentin State Prison, has filed a pro se action pursuant to 42
                                  14   U.S.C. § 1983. His complaint (Dkt. No. 1) is now before the Court for review under 28 U.S.C.
                                  15   § 1915A. For the reasons set forth below, the complaint is DISMISSED with leave to amend.
                                  16   Plaintiff has been granted leave to proceed in forma pauperis in a separate order.
                                  17                                              DISCUSSION
                                  18   A.      Standard of Review
                                  19           A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                  20   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.
                                  21   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                  22   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
                                  23   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),
                                  24   (2). Pro se pleadings must, however, be liberally construed. See United States v. Qazi, 975 F.3d
                                  25   989, 993 (9th Cir. 2020).
                                  26           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                  28   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the
                                            Case 4:20-cv-08602-HSG Document 12 Filed 02/08/21 Page 2 of 5




                                   1   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   2   While Rule 8 does not require detailed factual allegations, it demands more than an unadorned,

                                   3   the-defendant-unlawfully-harmed-me accusation. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

                                   4   A pleading that offers only labels and conclusions, or a formulaic recitation of the elements of a

                                   5   cause of action, or naked assertions devoid of further factual enhancement does not suffice. Id.

                                   6   To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1) that a

                                   7   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                   8   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                   9   U.S. 42, 48 (1988).

                                  10   B.      Complaint

                                  11           According to the complaint, on November 8, 2017, Plaintiff was placed in administrative

                                  12   segregation by defendant officer Ramirez because contraband was discovered in an envelope
Northern District of California
 United States District Court




                                  13   addressed to Plaintiff. Plaintiff alleges that the placement in administrative segregation and

                                  14   subsequent disciplinary process deprived him of his personal property for weeks; violated

                                  15   departmental rules and regulations; and denied him due process. Plaintiff states that he was not

                                  16   provided with a notification of program adjustment prior to being placed in administrative

                                  17   segregation, as required by state regulations, and that he did not receive a rules violation report

                                  18   until after he had spent two months in administrative segregation. Plaintiff alleges that defendant

                                  19   senior hearing officer Shelton violated departmental rules and regulations and denied him due

                                  20   process by ordering the investigative employee not to obtain any relevant evidence and by failing

                                  21   to correct the rules violation report. Plaintiff further alleges that defendants captain Avila, officer

                                  22   Ernst, associate warden Fouch, Warden Broomfield, and appeals examiner Hemenway also

                                  23   violated departmental rules and regulations and denied him due process because they reviewed

                                  24   defendant Ramirez’s written report and the disposition report from the disciplinary hearing, but

                                  25   did not remedy the improper placement in administrative segregation and the inadequate and

                                  26   illegal disciplinary practices.

                                  27           The complaint will be dismissed with leave to amend because Plaintiff has not stated a

                                  28   cognizable Section 1983 claim. The violation of state administrative regulations, without more,
                                                                                          2
                                          Case 4:20-cv-08602-HSG Document 12 Filed 02/08/21 Page 3 of 5




                                   1   does not give rise to a deprivation of a protected liberty interest. See Sandin v. Conner, 515 U.S.

                                   2   472, 481–84 (1995). State regulations that merely provide procedural requirements, even if

                                   3   mandatory, cannot form the basis of a constitutionally cognizable liberty interest. See Smith v.

                                   4   Noonan, 992 F.2d 987, 989 (9th Cir. 1993).

                                   5           In addition, Plaintiff’s allegation that his placement in administrative segregation and

                                   6   subsequent disciplinary proceedings violated state regulations fails to state a cognizable due

                                   7   process claim. Allegations by a prisoner that he was denied due process in connection with the

                                   8   decision to administratively segregate or discipline him present a constitutionally cognizable claim

                                   9   if: (1) prison officials are narrowly restricted by state statutes or regulations to impose the specific

                                  10   deprivation at play, and (2) the liberty in question is one of “real substance.” Sandin, 515 U.S. at

                                  11   477–87. Plaintiff’s placement in administrative segregation pursuant to a rules violation report

                                  12   does not implicate a liberty interest of “real substance” within the meaning of Sandin. A liberty
Northern District of California
 United States District Court




                                  13   interest of “real substance” generally will be limited to freedom from (1) restraint that imposes

                                  14   “atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life,”

                                  15   id. at 484, or (2) state action that “will inevitably affect the duration of [a] sentence,” id. at 487.

                                  16   The Supreme Court has held that prisoners have no constitutional right or interest independently

                                  17   protected by the Due Process Clause to be free from discipline or placement in administrative

                                  18   segregation. Hewitt v. Helms, 459 U.S. 460, 468 (1983). The hardship associated with

                                  19   administrative segregation is not so severe as to violate the Due Process Clause. See Serrano v.

                                  20   Francis, 345 F.3d 1071, 1078 (9th Cir. 2003) (placement in segregated housing in and of itself

                                  21   does not implicate a protected liberty interest); May v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997)

                                  22   (mere placement in administrative segregation not enough to state due process claim after Sandin);

                                  23   Toussaint v. McCarthy, 801 F.2d 1080, 1091–92 (9th Cir. 1986).

                                  24           However, even where the discipline imposed is neither so severe as to implicate the Due

                                  25   Process Clause itself and where the discipline does not implicate a state created liberty interest, the

                                  26   discipline nonetheless violates an inmate’s right to procedural due process if Plaintiff is not

                                  27   afforded the constitutionally required procedural protections with respect to his disciplinary

                                  28   proceeding. The only procedural protections required in a prison disciplinary proceeding are
                                                                                           3
                                          Case 4:20-cv-08602-HSG Document 12 Filed 02/08/21 Page 4 of 5




                                   1   written notice, time to prepare for the hearing, a written statement of decision, allowance of

                                   2   witnesses and documentary evidence when not unduly hazardous, aid to the accused where the

                                   3   inmate is illiterate or the issues are complex, some evidence to support the decision, and

                                   4   information forming the basis for prison disciplinary actions that has some indicia of reliability.

                                   5   See Wolff v. McDonnell, 418 U.S. 539, 564-67 (1974); Superintendent v. Hill, 472 U.S. 445, 454

                                   6   (1985); Cato v. Rushen, 824 F.2d 703, 704-05 (9th Cir. 1987). The Due Process Clause only

                                   7   requires that prisoners be afforded those procedures mandated by Wolff and its progeny; it does

                                   8   not require that a prison comply with its own, more generous procedures. See Walker v. Sumner,

                                   9   14 F.3d 1415, 1419–20 (9th Cir. 1994), overruled on other grounds by Sandin, 515 U.S. 472.

                                  10          Here, Plaintiff does not identify which specific regulations were violated but, generally

                                  11   speaking, his claims that his placement in administrative segregation did not comply with state

                                  12   regulations and that the investigative employee did not collect relevant evidence do not state
Northern District of California
 United States District Court




                                  13   cognizable due process claims unless he was denied the procedural due process protections

                                  14   identified above. See, e.g., Myron v. Terhune, 476 F.3d 716, 718-19 (9th Cir. 2007) (holding state

                                  15   regulations governing security classification of prisoners and prison placement did not give rise to

                                  16   protected liberty interest under Sandin).

                                  17           Because the complaint fails to state a claim for violation of either the federal Constitution

                                  18   or federal law, the Court DISMISSES the complaint with leave to amend. See James v. Giles, 221

                                  19   F.3d 1074, 1077 (2000) (pro se litigants should be afforded opportunity to amend complaint to

                                  20   overcome deficiencies unless it clearly appears from complaint that deficiency cannot be

                                  21   overcome by amendment).

                                  22                                               CONCLUSION

                                  23          For the foregoing reasons, the Court orders as follows. The complaint is dismissed with

                                  24   leave to amend to address the deficiency identified above. Within twenty-eight (28) days of the

                                  25   date of this order, Plaintiff shall file an amended complaint that addresses the identified

                                  26   deficiency. The amended complaint must include the caption and civil case number used in this

                                  27   order, Case No. C 20-08602 HSG (PR) and the words “AMENDED COMPLAINT” on the first

                                  28   page. If using the court form complaint, Plaintiff must answer all the questions on the form in
                                                                                         4
                                          Case 4:20-cv-08602-HSG Document 12 Filed 02/08/21 Page 5 of 5




                                   1   order for the action to proceed. The amended complaint must be complete in itself without

                                   2   reference to any prior pleading because an amended complaint completely replaces the previous

                                   3   complaints. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Because an amended

                                   4   complaint completely replaces the previous complaints, Plaintiff may not incorporate material

                                   5   from the prior complaint by reference. Id. at 1262. Failure to file an amended complaint in

                                   6   accordance with this order in the time provided will result in dismissal of this action without

                                   7   further notice to Plaintiff. The Clerk shall include two copies of the court’s complaint form with a

                                   8   copy of this order to Plaintiff.

                                   9           IT IS SO ORDERED.

                                  10   Dated: 2/8/2021

                                  11                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
